AO 91 (Rev 80 Orit dood 01170 Document 1 Filed on 05/22/19 in TXSD Page 1 of 1

 

 

 

 

. . Southestes District Court
United States District Court | Feist OF Texas
SOUTHERN DISTRICT OF TEXAS MAY 22 2019

McALLEN DIVISION Pavi
avid J. Bradley, Clerk

UNITED STATES OF AMERICA

v. CRIMINAL COMPLAINT
Ruben Alejandro FLORES-Alcala

Case Number: M-19-1170-M
AKA:

IAE YOB: 1994
Mexico
(Name and Address of Defendant)

i
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or abou! May 20, 2019 in Hidalgo County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Roma, Texas within the Southern District of Texas, the Attorney General of the
United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication by
the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts:

 

 

On May 20, 2019, Ruben Alejandro FLORES-Alcala a citizen of Mexico was encountered and arrested by Immigration
Officers with the Harlingen Fugitive Operations Unit in Roma, Texas. Record checks revealed the defendant was formally
removed from the United States to Mexico on July 18, 2018 via the Brownsville, Texas Port of Entry. The defendant was
instructed not to return without permission from the Attorney General or the Secretary of Homeland Security of the United
States. The defendant claims to have illegally re-entered the United States on or about February 20, 2019 by wading the Rio

’ Grande River at or near Roma, Texas. On October 18, 2016, the defendant was convicted of 8 USC 1324, transporting an
alien within the United States for private financial gain and sentenced to six (6) months to the custody of the United States
Bureau of Prisons. ,

       

 

 

 

Maurice Sanch Deportation Officer
Sworn to before me and subscribed in my presence, Printed Name and Title of Complainant
- May 22, 2019 at McAllen, Texas
Date City and State

   

J. Scott Hacker -__U.S. Magistrate Judge ol

Name and Title of Judicial Officer f Judicial Officer

 

 
